



Exhibit 10.1




CONSENT AND JOINDER AGREEMENT
This CONSENT AND JOINDER AGREEMENT, dated October 4, 2016 (this “Consent and
Joinder Agreement”) is delivered by 2016A Property Owner LLC (the "New
Borrower") to BANK OF AMERICA, NATIONAL ASSOCIATION, as agent for each Lender
(the “Agent”), pursuant to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 18, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Silver Bay Operating Partnership L.P., as the Master Property Manager, SB
Financing Trust Owner LLC, as representative for all of the Borrowers (in such
capacity, the “Borrower Representative”), the borrowers party thereto from time
to time (the “Borrowers”), U.S. Bank National Association, as Calculation Agent
and as Paying Agent, Bank of America, National Association as Joint Lead
Arranger, as a Lender and as agent for each Lender, JPMorgan Chase Bank,
National Association, as Joint Lead Arranger and a Lender and each Lender party
thereto from time to time (the “Lender”); the terms defined therein and not
otherwise defined herein being used herein as defined in the Credit Agreement.
Section 1.    Consent. Notwithstanding anything to the contrary in the Credit
Agreement, the Required Lenders hereby consent and agree that for purposes of
determining whether any of the Properties set forth on Schedule 1 hereto (such
Properties, the "September 2016 Properties") is a Stabilized Property, each such
September 2016 Property shall be subject to the requirements set forth in clause
(b) of the definition of Stabilized Property applicable to Acquisition Financed
Properties; provided, that for the avoidance of doubt, such September 2016
Properties shall have a Property Value of zero until such time the related
Document Package is delivered in accordance with the provisions of the Credit
Agreement.
Section 2.    Joinder. Pursuant to Section 3.2(b) of the Credit Agreement, the
New Borrower hereby:
(1)    agrees that this Consent and Joinder Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the New Borrower
hereby accepts the duties and responsibilities of a Borrower under the Credit
Agreement and the other Loan Documents, and agrees to assume the duties and be
bound by each of the obligations of a Borrower and is hereby made a party to,
and a Borrower under, the Credit Agreement and the other Loan Documents.
(2)    makes each of the representations and warranties made by the Borrowers
under the Credit Agreement and each other Loan Document, as if each such
representation or warranty was set forth herein, mutatis mutandis.
(3)    makes each of the covenants and agreements made by the Borrowers under
the Credit Agreement and each other Loan Document, as if each such covenant was
set forth herein, mutatis mutandis.
(4)    certifies that no event has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby, that would
constitute an Event of Default or a Default;





--------------------------------------------------------------------------------





(5)    (a) agrees that it will comply with all the terms and conditions of the
Credit Agreement as if it were an original signatory thereto and (b) agrees to
provide to each Lender all such documents, instruments, agreements, and
certificates required by such Lender in connection with the undersigned’s
execution of this Consent and Joinder Agreement.
Section 3.    Effective as of the date hereof, the Agent, on behalf of each
Lender, hereby consents to this Consent and Joinder Agreement and the New
Borrower becoming a Borrower under the Loan Documents.
Section 4.    This Consent and Joinder Agreement shall become effective on the
first date on which the New Borrower shall have delivered to the Agent the
following documents and instruments, all of which shall be in form and substance
acceptable to the Agent:
(a)    This Consent and Joinder Agreement, duly executed by an authorized
officer of the New Borrower and each of the Guarantors.
(b)    An amendment to the Account Control Agreement, duly executed by an
authorized officer of the New Borrower and each of the other parties thereto,
pursuant to which such New Borrower becomes a party thereto.
(c)    An amendment to the Deposit Account Control Agreement relating to the
Loan Account, duly executed by an authorized officer of the New Borrower and
each of the other parties thereto, pursuant to which such New Borrower becomes a
party thereto.
(d)    Original executed copies of the favorable written opinions of Orrick,
Herrington & Sutcliffe LLP or Richards, Layton & Finger, P.A., counsel for the
New Borrower, as to such matters as the Agent may reasonably request, dated as
of the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent (and the New Borrower hereby instruct such counsel to deliver such
opinions to the Agent).
(e)    A certificate of the secretary or assistant secretary of the New Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of the New Borrower executing this Consent and Joinder Agreement and certifying
that attached thereto is a true, correct and complete copy of (A) the
certificate of formation or comparable Governing Documents, if any, of the New
Borrower and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in the New Borrower’s jurisdiction of
organization, (B) the Governing Documents of the New Borrower as in effect on
the date of such certifications, (C) resolutions duly adopted by the board of
directors or comparable governing body of the New Borrower authorizing, as
applicable, the transactions contemplated hereunder and the execution, delivery
and performance of this Consent and Joinder Agreement, the Credit Agreement and
the other Loan Documents, and (D) certificates as of a recent date of the good
standing or active status, as applicable, of the New Borrower under the laws of
its jurisdiction of organization and short-form certificates as of a recent date
of the good standing of the New Borrower under the laws of each other
jurisdiction where the New Borrower is qualified to do business and where a
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.


2



--------------------------------------------------------------------------------





(f)    The New Borrower shall be a limited liability company and shall have
provided to the Agent the executed and delivered Governing Document of such New
Borrower, in form and substance satisfactory to the Agent, which shall provide
that such New Borrower is subject to the SPE Requirements.
(g)    Any documents (including, without limitation, financing statements)
required to be filed, registered or recorded in order to create, in favor of the
Agent, for the benefit of the Secured Parties, a perfected, first-priority
security interest in the Collateral related to the New Borrower, subject to no
Liens other than those created hereunder, shall have been properly prepared and
executed for filing (including the applicable county(ies) if the Agent
determines such filings are necessary in its sole discretion), registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required to perfect such first‑ priority
security interest.
(h)    The Pledged Security related to such New Borrower and such instruments of
assignment acceptable to the Agent duly executed in blank by the Trust Guarantor
as are required to effect the transfer such Pledged Security.
(i)    Evidence in form and substance satisfactory to Agent that it has a first
priority perfected security interest in the Pledged Security related to such New
Borrower in accordance with the terms of the Loan Documents subject to no other
Liens.
(j)    All other documents, certificates, resolutions, instruments and
agreements as the Agent deems reasonably necessary in connection with this
Consent and Joinder Agreement and by the other Loan Documents, including without
limitation, each of the documents, certificates and opinions described in
Article 3 of the Credit Agreement, in each case to the extent not previously
executed and/or delivered by the New Borrower.
Section 5.    Each of the undersigned agrees from time to time, upon request of
the Agent, to take such additional actions and to execute and deliver such
additional documents and instruments as the Agent may reasonably request to
effect the transactions contemplated by, and to carry out the intent of, this
Consent and Joinder Agreement. Neither this Consent and Joinder Agreement nor
any term hereof may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the Agent. Any notice or other communication
herein required or permitted to be given shall be given in pursuant to Section
13.5 of the Credit Agreement, and all for purposes thereof, the notice address
of the undersigned shall be the address as set forth on the signature page
hereof. In case any provision in or obligation under this Consent and Joinder
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 6.    THIS CONSENT AND JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS


3



--------------------------------------------------------------------------------





PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.
[remainder of page intentionally blank]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Consent and Joinder
Agreement to be duly executed and delivered by its duly authorized officer as of
the date above first written.
2016A PROPERTY OWNER LLC,
a Delaware limited liability company,


By:    SB Financing Trust Owner LLC,
a Delaware limited liability company,
Manager
    


By:    /s/ Thomas W. Brock            
Name:     Thomas W. Brock
Title:     President and Chief Executive Officer
Address for Notices:

c/o SB Financing Trust Owner LLC
3300 Fernbrook Lane North, Suite 210
Plymouth, MN 55447
Attention: Legal Department
legal@silverbaymgmt.com


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Agent and a Required Lender
By: /s/ Charu Venkat Mani    
Name: Charu Venkat Mani    
Title: Director    
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Required Lender
By: /s/ Raj Kothari    
Name: Raj Kothari    
Title: Executive Director    


[Signatures continue]




Signature Page to Consent and Joinder Agreement
5



--------------------------------------------------------------------------------





SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as Guarantor
By:
/s/ Thomas W. Brock        
Thomas W. Brock,
President and Chief Executive Officer



SB FINANCING TRUST,
a Delaware Statutory Trust,
as Guarantor
By:
SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Administrator

By:
/s/ Thomas W. Brock        
Thomas W. Brock,
President and Chief Executive Officer

SILVER BAY OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Guarantor
By:
Silver Bay Management LLC,
a Delaware limited liability company,
its general partner

By:
Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member

By:
/s/ Thomas W. Brock        
Thomas W. Brock,
President and Chief Executive Officer

SILVER BAY REALTY TRUST CORP.,
a Maryland corporation,
as Guarantor
By:
/s/ Thomas W. Brock        
Thomas W. Brock,
President and Chief Executive Officer

[End of Signatures]


Signature Page to Consent and Joinder Agreement
6



--------------------------------------------------------------------------------







Schedule 1


September 2016 Properties


[attached]


Signature Page to Consent and Joinder Agreement
7

